            Case 1:19-cv-04717-LJL Document 48 Filed 05/15/20 Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- x
                                                            :
MONICA DECRESCENTIS, on behalf of                           :
herself and the Putative Class,                             :
                                                            :
                                                            :
                                Plaintiffs,                 : 19-CV-4717 (LJL)
                                                            :
                  -against-                                 :
                                                            :
LANDS’ END, INC.,                                           :
                                                            :
                               Defendant.                   :
                                                            :
----------------------------------------------------------- x

                     STIPULATION OF DISMISSAL WITHOUT PREJUDICE

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties hereby

stipulate and agree that all claims asserted by Plaintiff Monica DeCrescentis, on behalf of herself and

the putative class, and thus this case in its entirety, are hereby dismissed without prejudice and without

interest or costs.

Dated: May 15, 2020

Respectfully submitted,


CERASIA & DEL REY-CONE LLP                                      LATHAM & WATKINS LLP


By: _____________________                                       By: ______________________
Edward Cerasia II                                               U. Gwyn Williams
150 Broadway, Suite 1517                                        200 Clarendon Street
New York, New York 10038                                        Boston, Massachusetts 02116
646.525.4231                                                    617.880.4500
ed@cdemploymentlaw.com                                          gwyn.williams@lw.com

Attorneys for Plaintiff and                                     Attorneys for Defendant
Proposed Class
